Name: Commission Directive 2008/124/EC of 18 December 2008 limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as basic seed or certified seed (Codified version) (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  marketing;  means of agricultural production
 Date Published: 2008-12-19

 19.12.2008 EN Official Journal of the European Union L 340/73 COMMISSION DIRECTIVE 2008/124/EC of 18 December 2008 limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as basic seed or certified seed (Codified version) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 3(3) thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (2), and in particular Article 3(3) thereof, Whereas: (1) Commission Directive 86/109/EEC of 27 February 1986 limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as basic seed or certified seed (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified, together with Commission Directive 75/502/EEC of 25 July 1975 limiting the marketing of seed of smooth-stalk meadow grass (Poa pratensis L.) to seed which has been officially certified as basic seed or certified seed (5), by assembling them in a single text. (2) Directive 66/401/EEC allows the marketing of basic seed, certified seed and commercial seed of certain species of fodder plants. (3) Directive 2002/57/EC allows the marketing of basic seed, certified seed of all kinds and commercial seed of certain species of oil and fibre plants. (4) Both Directives authorise the Commission to prohibit the marketing of seed unless it has been officially certified as basic seed or certified seed. (5) Member States are in a position to produce sufficient basic seed and certified seed to satisfy within the Community the demand for seed of some of the species referred to above with seed of those categories. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry. (7) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex I, Part B, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall provide that it shall not be permitted to place on the market seed of:  Poa pratensis L. smooth-stalk meadowgrass  Vicia faba L. (partim) field bean  Papaver somniferum L. opium poppy  Agrostis gigantea Roth redtop  Agrostis stolonifera L. creeping bent grass  Phleum bertolonii DC timothy  Poa palustris L. swamp meadowgrass  Poa trivialis L. rough-stalked meadowgrass  Lupinus albus L. white lupin  Brassica juncea (L.) Czernj. et Cosson brown mustard  Agrostis capillaris L. brown top  Lotus corniculatus L. birdsfoot trefoil  Medicago lupulina L. black medick  Trifolium hybridum L. alsike clover  Alopecurus pratensis L. meadow foxtail  Arrhenatherum elatius (L.) Beauv. ex J. S. et K. B. Presl tall oatgrass  Bromus catharticus Vahl rescu grass  Bromus sitchensis Trin. Alaska brome-grass  Lupinus luteus L. yellow lupin  Lupinus angustifolius L. blue lupin  Poa nemoralis L. wood meadowgrass  Trisetum flavescens (L.) Beauv. golden oatgrass  Phacelia tanacetifolia Benth. California bluebell  Sinapis alba L. white mustard  Agrostis canina L. velvet bent  Festuca ovina L. sheeps fescue  Trifolium alexandrinum L. Egyptian clover  Trifolium incarnatum L. crimson clover  Trifolium resupinatum L. Persian clover  Vicia sativa L. common vetch  Vicia villosa Roth hairy vetch unless it has been officially certified as basic seed or certified seed. 2. Member States shall provide that it shall not be permitted to place on the market seed of:  Glycine max (L.) Merr. soya bean  Linum usitatissimum L. linseed unless it has been officially certified as basic seed, certified seed, first generation or certified seed, second generation. Article 2 Directive 75/502/EEC and Directive 86/109/EEC, as amended by the Directives listed in Annex I, Part A, are repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex I, Part B. References to the repealed Directives shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex II. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 December 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ L 193, 20.7.2002, p. 74. (3) OJ L 93, 8.4.1986, p. 21. (4) See Annex I, Part A. (5) OJ L 228, 29.8.1975, p. 26. ANNEX I PART A Repealed Directives with list of the successive amendments (referred to in Article 2) Commission Directive 75/502/EEC (OJ L 228, 29.8.1975, p. 26) Commission Directive 86/109/EEC (OJ L 93, 8.4.1986, p. 21) Commission Directive 89/424/EEC (OJ L 196, 12.7.1989, p. 50) Commission Directive 91/376/EEC (OJ L 203, 26.7.1991, p. 108) PART B List of time limits for transposition into national law (referred to in Article 2) Directive Time limit for transposition 75/502/EEC 1 July 1976 86/109/EEC 1 July 1987 (Article 1) 1 July 1989 (Article 2) 1 July 1990 (Article 2a) 1 July 1991 (Articles 3 and 3a) 89/424/EEC 1 July 1990 91/376/EEC 1 July 1991 ANNEX II Correlation table Directive 75/502/EEC Directive 86/109/EEC This Directive Article 1 Article 1(1) Article 1(1) Article 1(2) Article 1(2) Article 2 Article 1(1) Article 2a Article 1(1) Article 3 Article 1(1) Article 3a(1) Article 1(1) Article 3a(2) to (6)  Article 2 Article 4    Article 2   Article 3 Article 3 Article 5 Article 4   Annex I   Annex II